Citation Nr: 1641606	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-28 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA Regional Office (RO) in Boston, Massachusetts.

The case was remanded in May 2015 and August 2016 to provide the Veteran his requested hearing before a Veterans Law Judge (VLJ).  As discussed below, yet another remand is necessary.

The Board notes that the May 2015 remand also included the issue of entitlement to an effective date earlier than February 9, 2009, for the grant of service connection for PTSD for the issuance of a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  An SOC was provided to the Veteran in June 2015; however the Veteran did not file a substantive appeal (VA Form 9 or equivalent) within 60 days of the date of the June 2015 SOC.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2016) (setting forth requirements and time limits for perfecting an appeal to the Board).  The Board therefore determined that the effective date issue was no longer before the Board.

The May 2015 remand additionally acknowledged that a claim for a total disability rating based on individual unemployability (TDIU) is generally considered part and parcel of an increased rating claim where, as is the case here, the Veteran or the record raises the possibility of unemployability based on service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Despite this, the Board noted that, in Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), the Court of Appeals for Veterans Claims (Court) recognized VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU, holding that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  The Board thus found that, because the record reflects that entitlement to TDIU was denied in a May 2015 rating decision issued during the pendency, and because the Veteran did not file a Notice of Disagreement as to the denial of TDIU, the TDIU claim was separately adjudicated and not perfected for appellate review.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and time limits for initiating an appeal).  Accordingly, the Board determined that it did not have jurisdiction over the TDIU claim.

Given the foregoing, the issue currently before the Board is limited to the claim for higher initial rating for the service-connected PTSD, as reflected on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing at the RO before the undersigned VLJ in October 2016; however, prior to the scheduled hearing, the Veteran's representative asserted that an illness prevented the Veteran from attending the hearing on that date.  See October 2016 Correspondence from Disabled American Veterans.  His representative requested that his hearing be rescheduled for a later date.  See id.  The Board finds that the Veteran has presented good cause for wishing to reschedule the hearing.  See 38 C.F.R. § 20.704 (c), (d) (2016).  His request is hereby granted by virtue of this remand to provide him an opportunity to testify at a videoconference hearing before the Board, which is the type of hearing for which he was scheduled in October 2016, and which he requested in his October 2012 substantive appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board at his local RO.  He must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




